Citation Nr: 1205341	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for malignant melanoma, and if so, whether service connection should be granted.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for skin cancer was denied in an August 1980 rating decision; the Veteran did not appeal.  

2.  In a February 2003 rating decision, the RO declined to reopen the Veteran's claim of entitlement to malignant melanoma; the Veteran did not appeal.

3.  The evidence received since the February 2003 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for malignant melanoma.

4.  For the entire appellate period, PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, memory impairment, mood disturbance, difficulty concentrating, anxiety, avoidance, depression, and paranoia.  

5.  For the period prior to August 7, 2007, diabetes mellitus required insulin and a restricted diet.

6.  For the period from August 7, 2007, diabetes mellitus requires insulin, restricted diet, and restriction of activities.

7.  The Veteran is rendered unemployable due to his service-connected PTSD and diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 1980 and February 2003 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for malignant melanoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).

4.  For the period prior to August 7, 2007, the criteria for an evaluation in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2011).

5.  On and after August 7, 2007, the criteria for a 40 percent evaluation for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2011).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

As an initial matter, the Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for melanoma and to support a TDIU; as such, no further discussion of the VCAA is necessary as it pertains to those claims.

A February 2005 letter advised the Veteran of the evidence necessary to support a claim for increase. He was asked to submit or identify evidence specific to his claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A September 2007 letter discussed the manner in which VA determines disability ratings and effective dates.  

Following the Veteran's submission of a claim of entitlement to service connection for PTSD, a March 2008 letter discussed the evidence necessary to support a claim for service connection.  He was asked to submit or identify evidence specific to his claim for PTSD.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In April 2009 the Veteran was advised of the specific criteria under which his PTSD and diabetes mellitus are evaluated.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified VA and private records have been obtained and associated with the claims file.  Records from the Social Security Administration have also been obtained.  The Veteran has been afforded VA examinations.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed Veteran's history, conducted an in-depth interview and examination, and offered sufficient rationale for their conclusions.  In sum, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of his disability.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	New and Material Evidence - Melanoma

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for skin cancer in an August 1980 rating decision.  It determined that skin cancer was neither incurred nor aggravated by service and that it did not manifest to a compensable degree during the presumptive period.  In February 2003 the RO declined to reopen the Veteran's claim of entitlement to service connection.  

Since the February 2003 rating decision, the Veteran submitted a September 2008 letter from a private oncologist, P.D.L., MD.  Dr. L. noted that the Veteran had metastatic malignant melanoma.  He indicated that such was a sun related malignancy and that it was very possible that the Veteran's sun exposure during the Vietnam conflict could have contributed to the origin of his melanoma.  As this evidence suggests service incurrence, the Board finds that the defect existing at the time of the August 1980 and February 2003 rating decisions is cured, and the claim maybe reopened.

The reopened claim will be address in the REMAND which follows.

	Ratings	

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's PTSD claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

With respect to the Veteran's diabetes mellitus, the Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has applied staged ratings as appropriate. 

      
Evaluation of PTSD

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

In February 2008 the Veteran underwent evaluation by a private psychologist.  The psychologist recited the Veteran's reported history.  She noted that based on the consistency of the information provided, she believed that the Veteran's account of his past and current functioning was reliable.  With respect to current symptoms, the Veteran reported persistent reexperiencing in the form of recurrent intrusive thoughts, nightmares and flashbacks.  He also described a history of intensive efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  He stated that he was unable to recall important aspects of the trauma, and described a pattern of markedly diminished interest and participation in significant activities relative to his behavior prior to service.  He described feelings of detachment and estrangement and a sense of a foreshortened future.  He endorsed persistent arousal, describing marked problems with insomnia and severe trouble with irritability and angry outbursts.  He endorsed concentration problems and hyper vigilance, as well as exaggerated startle responses.  He reported that he experienced variable mood most of the day, nearly every day.  He endorsed anhedonia in the form of social isolation relative to his behavior prior to service was described.  Psychomotor agitation was evident during the interview.  Recurrent thoughts of death and suicidal ideation were described, though the Veteran denied having means, time frame, specific plans, or immediate intent.  The Veteran dated the onset of his symptoms subsequent to his discharge from service, with recent intensification of symptoms.  

On mental status examination, the Veteran appeared to be quite reticent regarding direct discussions of his military experiences.  The examiner noted that impulse control, as demonstrated by a history of substance abuse and multiple marriages, appeared to fall below normal limits.  Speech was normal in manner and content.  Thought form and content were normal.  Perceptual abnormalities were denied.  The Veteran stated that his mood was "ok," and the examiner noted that his affect was normal and stable.  The Veteran was oriented and attention was within normal limits.  Concentration was diminished on formal testing, as was memory.  Judgment and insight appeared to fall below normal limits.  In assessing the Veteran's responses on a personality assessment inventory, the examiner noted that individuals with similar profiles had often been exposed to a disturbing traumatic event that had continued to create distress and produce recurrent episodes of anxiety; she noted that such individuals often exhibited maladaptive behavior patterns aimed at controlling anxiety.  She also indicated that individuals with similar profiles were likely to be quite withdrawn and introverted; and that they possessed little interest in socializing.  Diagnoses included PTSD and depressive disorder not otherwise specified.  The psychologist assigned a GAF score of 47, noting that the score was based on the Veteran's difficulties in multiple areas including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  She indicated that the Veteran described a marked pattern of social isolation which began subsequent to his service in Vietnam.  She pointed out that family problems were evidenced by the Veteran's history of multiple marriages and his estrangement from his children.  Judgment related issues were described as including a history of irritability and angry outbursts.  With respect to cognitive difficulties, the psychologist identified problems with concentration and immediate memory.  She also noted that mood related difficulties included the symptoms of a major depressive episode acknowledged during the interview.  The psychologist strongly suggested that he Veteran seek individual and group therapy geared toward treating his symptoms of PTSD.  

On VA examination in November 2008, the examiner noted that the electronic VA medical record contained no history of psychiatric diagnoses or treatment.  She noted that the claims file was not available for review.  The Veteran related that he had not finished high school, dropping out after the tenth grade.  He stated that he did not receive further education following his discharge from service.  The Veteran reported that following service, he worked for a steel company for approximately five years, then worked as a meat cutter for approximately 30 years, including five jobs.  He stated that he had difficulty holding jobs.  He indicated that he stopped working in 2003 when he was diagnosed with cancer and received total disability.  He stated that he had not been doing anything since then, except for a little fishing.  He reported that he had been married to his third wife for 20 years and that their relationship was pretty good.  He indicated that he had three children from his first two marriages and that he did not have good relationships with them.  He noted that he essentially remained at home with the exception of occasional fishing, and a weekly visit to the Moose Lodge with his wife for a drink.  On mental status examination the Veteran was casually dressed in a blood-stained shirt, and his hair appeared dirty.  He was alert and oriented.  Speech was normal and communication was good.  Affect was intense and mood was anxious; the Veteran appeared to be uncomfortable throughout the evaluation.  Thought process was goal oriented and unremarkable.  Thought content was also unremarkable.  The Veteran had no signs of delusional or frankly paranoid belief systems.  He denied experiencing any auditory or visual hallucinations.  He endorsed occasional suicidal thoughts but denied any significant suicidal ideation, plan, or intent.  There was no inappropriate behavior.  He reported that his level of interest in things was low and that the only activity in which he engaged was fishing.  He endorsed an average energy level.  He indicated that he had significant difficulty sleeping and noted that he woke with nightmares.  He reported daily irritability.  He indicated that he had gone for a week at a time without bathing or getting dressed, and reported that such might occur five to seven times per year.  

With respect to his PTSD symptoms, the Veteran indicated that he had distressing memories, thoughts or images every day and that he had nightmares five to six times per month where he awoke in a cold sweat.  He also endorsed flashbacks a couple of times per month.  He endorsed avoidance and noted that he isolated himself from others.  He reported that he spent most of his time at home and that he had markedly diminished interest in activities.  He indicated that he felt detached or estranged from others most of the time.  He also endorsed hyper vigilance in addition to sleep, irritability, anger, and concentration problems.  He endorsed exaggerated startle response and stated that he had thought about getting a concealed weapon but had decided better of it.  He denied any periods of remission of his symptoms since they began following service.  He denied post-military stressors.  The diagnoses were PTSD and adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 50.  She stated that overall, the Veteran's mental health symptoms appeared to be having a severe impact on his social and occupational functioning.  She noted that if the Veteran was working currently, he would likely have moderate to severe discomfort in interacting with others due to his PTSD symptoms.  He concluded that the Veteran's level of avoidance would likely have a negative impact on communication effectiveness and work attendance.  She also noted that the Veteran's low level of interest, motivation, and depressed mood would likely impact reliability, productivity, and efficiency, and that poor attention, concentration, and recent memory would likely have a moderate impact on productivity and efficiency.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation of 70 percent is warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported sleep disturbance, flashbacks, intrusive thoughts, anxiety, depression, irritability and anger, and significant avoidance and isolation.  He has reported that he has been married three times, and that he does not have good relationships with his children of previous marriages.  He manifests very low levels of interest and marked social isolation.  Objectively, there is evidence of diminished memory and concentration.  Judgment and insight are below normal limits.  The private provider assigned a GAF score of 47, noting difficulties in multiple areas.  The VA examiner concluded that the Veteran's mental health symptoms had a severe impact on his social and occupational functioning.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experiences deficiencies in most areas due to those symptoms.

The Board has also determined that an evaluation in excess of 70 percent is not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has severe effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD is appropriate.

		Diabetes Mellitus

The Veteran's diabetes mellitus is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. 4.119, Diagnostic Code 7913 which provides that diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Records from D.V., MD dated from March through September 2002 do not reflect that the Veteran was advised to restrict his activities.  

A VA examination was carried out in November 2005.  The claims file was reviewed.  The examiner noted that the Veteran began to receive medication for diabetes in November 2001.  He also noted a history of elevated glucose levels in spite of medication.  The Veteran denied any restrictions on his activities based on fear of developing hypoglycemic reactions.  He denied loss of strength attributable to his diabetes.  The pertinent diagnosis was type 2 diabetes mellitus.

On VA examination in March 2007, the Veteran's claims file was reviewed.  He denied having been hospitalized for his diabetes, and also denied a history of ketoacidosis.  He provided a history of episodes of low blood sugars with symptoms of irritability and lightheadedness.  He related that he was on a diabetic diet.  He stated that he had not been prescribed restriction of activities.  Following examination, the diagnosis was diabetes mellitus type 2 with poor control, on insulin.

Private prescription sheets from Dr. V., dated in August 2007, indicate that the Veteran should limit walking to one mile per day, and that exercise should be limited to walking no more than 30 minutes at a time.

An additional VA examination was carried out in September 2007.  The examiner noted that the claims file was not available for review.  He indicated that there was no history of hospitalization.  He noted that there Veteran had episodes of hypoglycemia, that he had been placed on a restricted diet, and that his activities had been restricted per the Veteran's report.  The examiner concluded that the effects of the Veteran's diabetes mellitus were mild with respect to recreation, traveling, and toileting, and moderate with respect to chores and exercise.  He reiterated that the claims file was not available and that he had reviewed only VA medical notes.

In December 2008 a VA examiner indicated that the Veteran experienced functional impairment due to his diabetes mellitus, related to hypoglycemic episodes.  He concluded that the diabetes mellitus had a moderate impact on the physical aspects of employment.  

Having reviewed the record with regard to this claim, the Board finds that for the period prior to August 7, 2007 (the date of Dr. V's prescription sheet), an evaluation in excess of 20 percent is not warranted.  The medical evidence of record prior to August 7, 2007 shows that the Veteran was insulin dependent and has been advised to follow a restricted diet.  However, there is no indication that restriction of activities was prescribed prior to August 7, 2007.  Consequently, the Board finds that the Veteran's increased rating claim must be denied for the period prior to August 7, 2007.  The record for this period fails to demonstrate that the Veteran's diabetes mellitus required regulation of activities, as that term is defined in the applicable regulation.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, were not demonstrated in the clinical records.  Accordingly, as there is no evidence that the Veteran's diabetes mellitus required restriction of activities prior to August 7, 2007, the Board concludes that his symptoms more closely approximated the criteria for a 20 percent evaluation.  

However, as discussed, Dr. V. prescribed restriction of activities in an August 7, 2007 prescription form.  Accordingly, a 40 percent evaluation is warranted for diabetes mellitus from that date.  However, an evaluation in excess of 40 percent is not warranted.  In that regard, the Board notes that there is no evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic provider, nor is there any indication of progressive loss of weight and strength associated with the diabetes mellitus.  In summary, the record shows that for the period from August 7, 2007, an evaluation of 40 percent, and no higher, is for application. 

	TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, the Board finds that the criteria for a TDIU have been met.  As discussed above, a 70 percent evaluation for the Veteran's PTSD is warranted.  Moreover, a current 40 percent evaluation is also warranted for his diabetes mellitus.  Accordingly, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Moreover, the evidence supports the grant of a TDIU.  In that regard, the Board observes that the 2008 VA examiner found that the Veteran's PTSD had a severe impact on his occupational functioning.  She noted that his symptoms would cause moderate to severe problems interacting with others and that his level of avoidance would also have a negative impact on communication and work attendance.  Moreover, in light of the restriction of activities prescribed by the physician who provides the Veteran's diabetic care, there is also an impact caused by that disease.  Moreover, the evidence reflects the Veteran's report that he did not graduate from high school and that he received no further education following his separation from service.  The Veteran's work history includes only that involving physical labor.  In sum, the record demonstrates that the Veteran's PTSD and diabetes render him unemployable.  Accordingly, a TDIU is granted.  



ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for malignant melanoma is granted.

Entitlement to an initial evaluation of 70 percent for PTSD is granted for the appellate period, subject to controlling regulations applicable to the payment of monetary benefits.

For the period prior to August 7, 2007,an evaluation in excess of 20 percent for diabetes mellitus is denied.

For the period from August 7, 2007,an evaluation of 40 percent for diabetes mellitus is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: there is evidence of melanoma, the record suggests an in-service event and a relationship between the melanoma and the in-service event, but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for malignant melanoma must be remanded so that the Veteran may be scheduled for a VA medical examination and a nexus opinion may be obtained.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA oncology examination to determine the nature and etiology of his claimed malignant melanoma.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that malignant melanoma is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


